Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159383(48)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  FAWZY MOHAMED,                                                                                       Megan K. Cavanagh,
          Plaintiff-Appellee,                                                                                           Justices
                                                                    SC: 159383
  v                                                                 COA: 341899
                                                                    Monroe CC: 17-140337-CD
  BRENNER OIL COMPANY,
             Defendant-Appellant.
  __________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 28, 2019

                                                                               Clerk